Citation Nr: 1126638	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2008 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.

This claim was previously before the Board in February 2009, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The evidence is in approximate balance as to whether there is a causal relationship between the Veteran's active military service and his diagnosed acquired psychiatric disorder, to include PTSD and depression


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder, to include PTSD and depression, was incurred as a consequence of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary because any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) as added in 75 Fed. Reg. 39,843-852 (July 13, 2010); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852.  The amendment to the regulation is effective, in pertinent part, for all claims pending on or after July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 3.304(f) essentially serves to codify previously existing provisions of VA Adjudication Procedure Manual M21-1.  That manual has been rescinded and reissued as amended in a manual rewrite (MR).  Provisions for developing PTSD claims appear at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, which provides in part for requesting stressor information from the U.S. Army and Joint Services Records Research Center (JSRRC), after obtaining stressor identification information from the claimant.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In the present case, the Veteran's service personnel records show that he served in Southwest Asia theater of military operations from January 1990 to April 1991.  His Military Occupational Specialty was construction equipment repairman.

August 2006 VA treatment notes indicate that, while serving in the Persian Gulf region, the Veteran was in convoys in which he exploded bunkers and repaired bulldozers and front end loaders.  When seen by VA, he described having recurring nightmares of witnessing maimed soldiers after a battle.  He had been abusing alcohol, but had been sober for six months.  Subsequent VA treatment notes indicate that he has been diagnosed with PTSD and depression.   

The Veteran testified at his hearing that during one convoy they were ordered to stop and get into fighting positions because of an enemy advance.  They were subsequently told that the enemy had engaged another battalion, and when the convoy continued the Veteran saw badly wounded enemy soldiers.  The Veteran also saw the enemy being attacked by aircraft, and he helped clear bunkers.  He said that, upon his return from Operation Desert Storm, he drank to self-medicate 

In August 2009 the Veteran had a VA examination.  He was diagnosed with PTSD, moderate to severe, depression secondary to PTSD, and alcohol abuse in partial remission secondary to military trauma.  The examiner noted that all of the diagnoses were in accordance with the DSM-IV.  The PTSD symptoms were avoidance, irritability and anger, emotional numbing, isolation, and nightmares.  The Veteran met the criteria for depression with anhedonia, depressed mood on a daily basis, isolation, disrupted sleep, and irritability.  The examiner noted that these symptoms were "linked in a timely fashion" to when the Veteran returned from serving in the Gulf War.  Furthermore, the examiner opined that it is more likely than not that the Veteran is experiencing symptoms of PTSD, as well as depression and alcohol abuse, related to PTSD, specifically his experience regarding military trauma.  This had interfered with functioning across all areas of his life including social functioning, relationships, finances, and family relationships.

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to the stressor related to his fear of being attacked by the enemy is not necessary, because the incident involved a hostile military activity and is consistent with the places, types, and circumstances of his service during the Gulf War.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Board finds that Veteran is credible, as his various accounts of the incident have been consistent.  Finally, the VA examiner diagnosed the Veteran with PTSD due to avoidance, irritability and anger, emotional numbing, isolation, and nightmares related to the Veteran's service in the Gulf War, which confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Id.  

The Board therefore finds that there is reasonable doubt sufficient to permit the grant of service connection for PTSD with depression, under the new regulatory provisions. 


ORDER

Service connection for PTSD with depression is granted, subject to the laws and regulations governing the award of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


